SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ X ] Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended March 31, 2010 OR [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-52227 SECURE NETWERKS, INC. (Name of Small Business Issuer in Its Charter) Delaware 20-4910418 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 10757 So. River Front Pkwy, Suite 125 South Jordan, Utah (Address of Principal Executive Offices) (Zip Code) (801) 816-2570 Issuer’s Telephone Number, Including Area Code (Former name or former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company.See definition of“large accelerated filer,”“accelerated filer,” and “smaller reporting company in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer []Accelerated Filer []Non-Accelerated Filer [] Smaller reporting company [X] Table of Contents Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date.As of May 13, 2010 the Company had outstanding 500,000 shares of common stock. 2 Table of Contents PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS REQUIRED BY FORM 10-Q The Financial Statements of the Company are prepared as of March 31, 2010. CONTENTS Balance Sheets 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to the Financial Statements 7 3 Table of Contents SECURE NETWERKS, INC. Balance Sheets ASSETS March 31, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventory Loans receivable Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Notes payable, current portion Notes payable - related parties, current portion Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value; 100,000,000 shares authorized, 500,000 shares issued and outstanding Additional paid-in-capital ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 4 Table of Contents SECURE NETWERKS, INC. Statements of Operations (Unaudited) For the Three Months Ended March 31, NET REVENUES Product revenue $ $ Service revenue Total Net Revenues OPERATING EXPENSES Cost of sales - product Cost of sales - service Salaries and consulting Professional fees Selling, general and administrative Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSES) Interest expense ) ) Interest income - - Total Other Income (Expenses) ) ) LOSS BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE - - NET LOSS $ ) $ ) BASIC AND DILUTED: Net loss per common share $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these financial statements. 5 Table of Contents SECURE NETWERKS, INC. Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Loans receivable 50 ) Accounts payable and accrued expenses Net Cash Used by Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable - related parties - Net Cash Provided by Financing Activities - NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS $ $ ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION Cash Payments For: Interest $ $ Income taxes $
